DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
This Office action is in response to the applicant’s communication filed on 7/26/2022.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 7, with respect to claim amendments made in view of the previous claim objections have been fully considered and are persuasive.  The previous claim objections have been withdrawn. 
Applicant's arguments, see pages 7-8, have been fully considered but they are not persuasive.  Applicant argues that St. Goar fails to disclose or teach “separating the clipping portion from the elongate member with the first and second side clip arms closed over the first and second target portions of tissue” (p. 8).  The Examiner respectfully disagrees.  It is the Examiner’s position, as set forth in the previous office action, that St. Goar expressly teaches tissue grasping tool embodiments and methods wherein the clipping portion (1113, Fig. 86) is detachably coupled to a distal end of the elongate member (1102, Fig. 86) and separating the clipping portion (1113) from the elongate member (1102) after the clip arms (1120, Fig. 86) are closed over the two tissue portions (as shown in Fig. 87C) in order to beneficially both allow for clip permanent implantation/fixation if alternate valve repair is not appropriate (as shown in Figs. 86-87C; [0236]).  The express teachings of St. Goar directly contradict Applicant’s arguments.  For at least these reasons, Applicant’s arguments are not persuasive.
Applicant's arguments, see pages 8-9, allege that St. Goar fails to disclose or teach devices that would be left in the heart and not removed from the heart upon completion of the procedure and that “[E]very embodiment of St. Goar describes graspers that are used to temporarily hold leaflets of a valve in place until they are permanently attached by other devices or methods” (p. 8).  The Examiner respectfully disagrees.  It is the Examiner’s position that, as set forth in the paragraph above, St. Goar expressly teaches a grasper device that may alternatively be either used as a temporary grasper or used as a separable fixation device that is permanently left in place upon completion of the procedure ([0236]).  Secondly, in response to Applicant's argument that St. Goar does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., permanently leaving the grasper clip in the body upon completion of the procedure) are not stated in the claims.  Claim 21 only requires “separating the clipping portion from the elongate member with the first and second side clip arms closed over the first and second target portions of tissue” (emphasis added).  Therefore, it is irrelevant whether the reference includes those features or not.  Applicant’s arguments contradict both the scope of the claim language of the present invention and the express disclosure/teachings of the St. Goar prior art reference.  For at least these reasons, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
Claims 21-26 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the embodiment of Figs. 42A-43 of ST. Goar et al. (US 2005/0021057) in view of the embodiment of Figs. 8786-87C of St. Goar et al. (US 2005/0021057).
St. Goar discloses (see Figs. 42A-43) methods of heart valve repair comprising the following claim limitations:
(claim 21) inserting an elongate member  (140, Fig. 42A) into a living body (as expressly shown in Fig. 42A); advancing the elongate member (140) into the living body until a clipping portion (142, Fig. 42A) reaches a target site within the living body (as expressly shown in Fig. 42A), the clipping portion (142) including first and second side clip arms (146/148; Fig. 42B) and a middle clip arm (144, Fig. 42B); operating a control member (i.e. pull wire; [0180]) extending through the elongate member (140) to move the first side clip arm (146) to an open position in which a distal end of the first side clip arm (146) is separated from the middle clip arm (144) (see ghost lines in Fig. 42B; [0180]-[0181]; jaws 146/148 expressly openable independently and the first jaw 146 is opened to a “capture position” to first capture a first leaflet, as shown in Fig. 42A); positioning a first target portion of tissue between the first side clip arm (146) and the middle clip arm (144) ([0180]-[0181]; jaws 146/148 expressly openable independently and the first jaw 146 is opened to a “capture position” to first capture a first leaflet, as shown in Fig. 42A); operating the control member (i.e. pull wire) to move the first side clip arm (146) to a closed position in which the distal end of the first side clip arm (146) is drawn toward the middle clip arm (144) to close over the first target portion of tissue (as expressly shown in Fig. 42A; [0180]-[0181]); operating a control member (i.e. pull wire; [0180]) extending through the elongate member (140) to move the second side clip arm (148) to an open position in which a distal end of the second side clip arm (148) is separated from the middle clip arm (144) (as expressly shown in Fig. 42A; [0180]-[0181]; jaws 146/148 independently opened to “capture” positions by respective pull wires); positioning a second target portion of tissue between the second side clip arm (148) and the middle clip arm (144) (as shown between Figs. 42A-43; first leaflet captured, then subsequently second leaflet captured); operating the control member (i.e. pull wire) to move the second side clip arm (148) to a closed position in which the distal end of the second side clip arm (148) is drawn toward the middle clip arm (144) to close over the second target portion of tissue (as expressly shown in Figs. 43; [0180]-[0181]);
(claim 22) wherein the first side clip arm (146) is coupled to the clipping portion (142) via a hinge (as shown in Fig. 42B) and the middle clip arm (144) is fixed with respect to the hinge ([0180]; middle jaw 144 expressly fixed), further comprising actuating the first side clip arm (146) about the hinge between the open and closed positions (as shown between ghost lines and solid lines in Fig. 42B; [0180]-[0181]);
(claim 23) further comprising moving the first side clip arm (146) to the open position by applying an opening force to the first side clip arm (146) to move the first clip arm (146) to the open position ([0180]-[0181]; jaw 146 independently opened to a open “capture” position via actuation of a pull wire);
(claim 25) wherein the opening force is applied to the first side clip arm (146) via the control member (i.e. pull wire) ([0180]-[0181]; jaw 146 independently opened to a open “capture” position via actuation of a pull wire); 
(claim 26) wherein the connecting member (i.e. pull wire) includes a first cable (i.e. first pull wire) and a second cable (i.e. second pull wire) further comprising moving the first side clip arm (146) to the open position by applying an opening force to the first side clip arm (146) via the first cable (i.e. first pull wire) and moving the second side clip arm (148) to the open position by applying an opening force to the second side clip arm (148) via the second cable (i.e. second pull wire) ([0180]-[0181]; jaws 146/148 independently opened/actuated to “capture” positions by respective pull wires); and
(claim 30) wherein the first cable (i.e. first pull wire) is operated independently of the second cable (i.e. second pull wire) to move the first side clip arm (146) between the open and closed positions independently of the movement of the second side clip arm (148) between the open and closed positions ([0180]-[0181]; jaws 146/148 independently actuated between an open “capture” position and a closed pinching position by respective pull wires).
The embodiment of Figs. 42A-43 of St. Goar, as applied above, discloses methods of heart valve repair comprising all the limitations of the claim except for the clipping portion being detachably coupled to a distal end of the elongate member and separating the clipping portion from the elongate member after the clip arms are closed over the two tissue portions.  
However, the embodiment of Figs. 86-87C of St. Goar teaches a similar clipping method wherein the clipping portion (1113, Fig. 86) is detachably coupled to a distal end of the elongate member (1102, Fig. 86) and separating the clipping portion (1113) from the elongate member (1102) after the clip arms (1120, Fig. 86) are closed over the two tissue portions (as shown in Fig. 87C) and wherein the opening force is applied to the first clip arm (one of 1120) to overcome a natural bias of the first side clip arm toward the closed position ([0236]; clip arms 1120 expressly biased to collapse under spring loading) in order to beneficially both allow for the clipping/grasper device to alternatively be either used as a temporary grasper or used as a separable fixation device that is permanently left in place upon completion of the procedure and for minimizing physician-based actuator manipulation time to only a capture step while naturally biasing the clip toward its closed delivery/pinching configuration (as shown in Figs. 86-87C; [0236]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of the embodiment of Figs. 42A-43 of St. Goar to have the clipping portion being detachably coupled to a distal end of the elongate member and separating the clipping portion from the elongate member after the clip arms are closed over the two tissue portions in order to beneficially both allow for the clipping/grasper device to alternatively be either used as a temporary grasper or used as a separable fixation device that is permanently left in place upon completion of the procedure and for minimizing physician-based actuator manipulation time to only a capture step while naturally biasing the clip toward its closed delivery/pinching configuration, as taught by the embodiment of Figs. 86-87C of St. Goar.

Claims 27-29 and 31-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the embodiment of Figs. 42A-43 of St. Goar in view of the embodiment of Figs. 86-87C of St. Goar as applied to claim 21 above, and further in view of Adams et al. (US 2005/0182426).
St. Goar, as applied above, discloses and/or teaches methods of heart valve repair comprising all the limitations of the claim except for wherein the elongate member is inserted into a living body via a flexible endoscope until the clipping portion reaches a target site within the living body further comprising locking the first and second side clip arms in the closed position when the first and second target portions of tissue have been clipped as desired, then separating the clipping portion from the elongate member by a frangible link and/or a clasp operated via an actuation mechanism on the handle, then withdrawing the elongate member from the living body while leaving the clipping portion within the living body clipped to the first and second target portions of tissue.
  However, Adams teaches a similar clipping method comprising inserting the elongate member into a living body via a flexible endoscope until the clipping portion reaches a target site within the living body (see Abstract; [0001]; [0068]; [0102]), locking the first and second side clip arms in the closed position when the first and second target portions of tissue have been clipped as desired (1105, Fig. 11; [0083]), then separating the clipping portion from the elongate member by a frangible link ([0076]; [0082]; [0094]; a plurality of various frangible links expressly taught for permanent clip portion release) and/or a clasp (2104, Fig. 21; a clasp expressly defined as “a device (such as a hook) for holding objects or parts together”; see https://www.merriam-webster.com/dictionary/clasp) operated via an actuation mechanism on the handle (see Abstract; [0097]; clasp 2104 expressly actuated/operated by via the handle), then withdrawing the elongate member from the living body while leaving the clipping portion within the living body clipped to the first and second target portions of tissue ([0068]; [0102]; delivery device and endoscope expressly removed from the body after permanent clip deployment) in order to beneficially provide access/delivery to a target region while further allowing for optical review of the procedure and its results (see Abstract; [0001]; [0068]; [0102]), and further allow a practitioner to permanently deploy the device in a locked/closed position once the target tissue has been properly clipped/grasped while further eliminating extraneous components that take up space and complicate conventional release assemblies ([0068]; [0076]-[0077]; [0083]; [0102]-[0103]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of St. Goar to have incorporate inserting the elongate member into a living body via a flexible endoscope until the clipping portion reaches a target site within the living body while further comprising locking the first and second side clip arms in the closed position when the first and second target portions of tissue have been clipped as desired, then separating the clipping portion from the elongate member by a frangible link and/or a clasp operated via an actuation mechanism on the handle, then withdrawing the elongate member from the living body while leaving the clipping portion within the living body clipped to the first and second target portions of tissue in order to beneficially provide access/delivery to a target region while further allowing for optical review of the procedure and its results, and further allow a practitioner to permanently deploy the device in a locked/closed position once the target tissue has been properly clipped/grasped while further eliminating extraneous components that take up space and complicate conventional release assemblies, as taught by Adams.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see Satake et al. (US 2008/0255427), one of many prior art references disclosing grasper tools both fixed to and/or removable from the distal end of the surgical instrument (see at least claim 2; [0005]; [0061]; [0076]; [0089]; [0108]; [0114]; [0118]; [0127]; [0172]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771